Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claims are deemed to be free of the prior art given the failure of the prior art to teach or reasonably suggest the methods of cultivating cannabis which utilize a reservoir of fish that produce bio-available source of nitrogen sustainably for growing said cannabis plant wherein the nearest art is found in the art of record Chandra, S. et al., Epilepsy & Behavior (February 2017) vol. 70; pp. 302-312, which does not teach or reasonably suggest integration of a fish ecosystem (i.e. fish pond or fish tank) for maintenance of available nitrogen in the large scale interior growing process of cannabis and in U.S. Patent 9,538,733 that describes external or outdoor fish raceways that derive their water from an outdoor pond, lake or rive ecosystem that is integrated to providing ‘natural’ nutrients to the growth of cannabis plants, which does not teach clonal propagation of cannabis within an interior growing space such as a greenhouse that contains a common reservoir for the fish comprised of glass, metal, plastic, fiberglass composite materials and combinations thereof that provide an enclosure for the fish within the interior of the interior growth space.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 5712707058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUSSELL KALLIS/Primary Examiner, Art Unit 1663